USCA4 Appeal: 21-7374      Doc: 9         Filed: 04/20/2022    Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7374


        DETRICK LAYFIELD,

                             Petitioner - Appellant,

                      v.

        BRYAN M. ANTONELLI,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:20-cv-00204-GMG)


        Submitted: April 1, 2022                                            Decided: April 20, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Detrick Layfield, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7374      Doc: 9         Filed: 04/20/2022      Pg: 2 of 2




        PER CURIAM:

               Detrick Layfield appeals the district court’s orders adopting the magistrate judge’s

        report and recommendation and dismissing without prejudice his 28 U.S.C. § 2241 petition

        and denying his motion for reconsideration. The timely filing of specific objections to a

        magistrate judge’s recommendation is necessary to preserve appellate review of the

        substance of the recommendation when the parties have been warned that failure to object

        could waive appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 155 (1985). We have reviewed the record and conclude

        that Layfield failed to file specific objections to the magistrate judge’s report that he was

        not denied due process during the disciplinary proceeding. Accordingly, we affirm. ∗ We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




               ∗
                 We “may affirm the district court’s judgment for any reason supported by the
        record, even if it is not the basis that the district court used.” United States v. Swann, 149
        F.3d 271, 277 (4th Cir. 1998).



                                                      2